              Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  THE LAUREL MANAGEMENT
  GROUP, LLC, and DENISE
  MUELLER,

                            Plaintiffs,
                    v.                             HONORABLE DAVID S. CERCONE
                                                   Case No.: 2:18-cv-1000-DSC
  WHITE SHEEP CORPORATION,
  and HAMISH SUTHERLAND,

                            Defendants.


                       MEMORANDUM OF LAW IN SUPPORT OF
               DEFENDANT WHITE SHEEP’S FIRST MOTION FOR SANCTIONS

I.      INTRODUCTION

            In violation of this Court’s April 16, 2019 Order, Plaintiffs, the Laurel Management

     Group, LLC (“Laurel Management”) and Denise Mueller, are outright refusing to produce any

     applications they submitted to the Commonwealth of Pennsylvania to produce medical

     marijuana—the key evidence of their claims. Because Plaintiffs are refusing to produce the

     necessary evidence in support of their claims and are inhibiting the ability of defendant White

     Sheep to prepare its defense, this Court should sanction Plaintiffs by (1) precluding them from

     introducing evidence that they assisted defendant White Sheep to prepare an application to the

     Commonwealth of Pennsylvania; or, in the alternative, dismissing their claim in its entirety; (2)

     holding Plaintiffs and their counsel in contempt for failing to abide by a court order; (3)

     awarding attorney fees that defendant White Sheep expended to pursue the applications; and (4)

     any additional sanction that this Court deems appropriate.
               Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 2 of 11




II.      FACTS

                 A. Plaintiffs’ Complaint is Based on Plaintiffs’ Alleged Assistance to Defendant
                    White Sheep to Prepare an Application.

             Plaintiffs are refusing to produce previous applications that are highly relevant to this

      action. Plaintiffs allege Defendants benefited from plaintiffs’ purported knowledge and expertise

      in applying for a license to produce medical marijuana. In the Complaint, Plaintiff Laurel

      Management claims that it has “laid groundwork pertaining to the application process through

      experience, local knowledge, and networking in the Commonwealth of Pennsylvania stemming

      from previous experience in the application process for a commercial license to produce

      medical marijuana.” ECF Doc. No. 1, Compl. ¶ 14 (emphasis added). Plaintiff touts that it “was

      a proponent of the first-round commercial application for a license to produce medical cannabis

      in the Commonwealth of Pennsylvania and developed a community impact plan that scored

      highest among all other applicants stemming from the construction of the application and history

      in Pennsylvania to build a significant network of stakeholders of the Commonwealth of

      Pennsylvania’s medical cannabis program.” ECF Doc. No. 1, Compl. ¶ 15. It further claims that

      it provided Defendants with “information” and “construct[ed] responses to [the] application.”

      ECF Doc. No. 1, Compl. ¶¶ 17, 26. Plaintiffs claim Defendants used their services to construct

      an application and that it would be inequitable for Defendant White Sheep to retain these

      benefits. ECF Doc. No. 1, Compl. ¶ 26. Accordingly, any previous applications or drafts that

      Plaintiffs have in their possession are highly relevant for Defendants to defend this matter. To

      date, Defendants have requested multiple times that Plaintiffs produce any applications they

      drafted for a marijuana license and Plaintiffs have outright refused to do so in direct violation of

      the Court’s April 16, 2019 Order.


                                                        2
         Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 3 of 11




B.     Defendant White Sheep’s Attempts to Obtain Applications

       At first, Plaintiffs agreed to produce the applications, but then failed to do so. So, on

March 27, 2019, Defendant White Sheep moved this Court to compel deficient discovery

responses, which included Plaintiffs’ failure to produce any applications. ECF Doc. No. 33,

Motion to Compel. In the Motion to Compel, defendant White Sheep noted that Document

Request No. 33 required Plaintiffs to produce any applications. It requested the production of:

               All documents evidencing, referencing or relating to all or
               any part of any application for a cannabis business in
               Pennsylvania or elsewhere, whether before, during or after
               Plaintiffs’ claimed relationship with White Sheep.

ECF Doc. No. 33, Motion to Compel p. 2, Ex. B, Plaintiffs’ Responses at Plaintiffs’

Responses to Requests for Production at No. 32. In response to that request, Plaintiffs

responded, without objection, “[p]lease see attached documents on CD.” Yet, the CD

had no applications. White Sheep sent Plaintiffs a deficiency letter then moved to compel

the production of applications. ECF Doc. No. 33, Motion to Compel at Ex. D.

       The Court entered an order on April 16, 2019 (“April Order”) compelling

Plaintiffs to produce the application, within seven days. Since that date, Plaintiffs have

produced no applications. Therefore, Plaintiffs have violated the April Order requiring

them to turn over all applications that they submitted for a cannabis business, and also to

produce any drafts. ECF Doc. No. 34, 4/16/19 Order.

       At the mediation on April 22, 2019, defense counsel asked Plaintiffs’ counsel for the

applications. Plaintiffs’ counsel stated that he would get the application to defendant White

Sheep by April 23rd. To date, Plaintiffs have not produced any applications or drafts and




                                                 3
                Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 4 of 11




       Plaintiffs’ counsel has subsequently filed a Motion to Withdraw citing unspecified

       “irreconcilable differences” with the Plaintiffs

III.      ARGUMENT

                  A. Legal Standard

              Federal Rule of Civil Procedure 37 empowers the Court to sanction Plaintiffs for failing

       to obey an order to provide discovery, including any of the following:

                      (i) directing that the matters embraced in the order or other
                      designated facts be taken as established for purposes of the action,
                      as the prevailing party claims;

                      (ii) prohibiting the disobedient party from supporting or opposing
                      designated claims or defenses, or from introducing designated
                      matters in evidence;

                      (iii) striking pleadings in whole or in part;

                      (iv) staying further proceedings until the order is obeyed;

                      (v) dismissing the action or proceeding in whole or in part;

                      (vi) rendering a default judgment against the disobedient party; or

                      (vii) treating as contempt of court the failure to obey any order
                      except an order to submit to a physical or mental examination.

       Fed. R. Civ. P. 37(b)(2)(A). Rule 37 further provides:

                      (C) Payment of Expenses. Instead of or in addition to the orders
                      above, the court must order the disobedient party, the attorney
                      advising that party, or both to pay the reasonable expenses,
                      including attorney’s fees, caused by the failure, unless the failure
                      was substantially justified or other circumstances make an award
                      of expenses unjust.

       Fed. R. Civ. P. 37(b)(2)(C). The decision to sanction a party and the type of sanctions to impose

       are within the discretion of the district court. Nat’l Hockey League v. Metro. Hockey Club, Inc.,

   427 U.S. 639, 642 (1976).

                                                          4
         Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 5 of 11




           B. This Court Should Preclude Plaintiffs from Entering any Evidence or
              Testimony that they Assisted White Sheep with an Application.

       Plaintiffs have refused to produce any applications or drafts in violation of a Court Order

and should be precluded from introducing evidence of any assistance it allegedly provided White

Sheep on its application. Rule 37 permits courts to preclude parties from supporting claims or

introducing matters in to evidence. Fed. R. Civ. P. 37(b)(2)(A)(ii); see Ware v. Rodale Press,

Inc., 322 F.3d 218, 222 (3d Cir. 2003) (upholding preclusion of evidence on plaintiff’s damages

when plaintiff refused to produce evidence during discovery); Higginbotham v. Volkswagenwerk

Aktiengesellschaft, 551 F. Supp. 977, 982 (M.D. Pa. 1982), aff’d, 720 F.2d 662 (3d Cir. 1983),

and aff’d sub nom. Volkswagen Werk Aktiengesellschaft v. Hummel, 720 F.2d 669 (3d Cir. 1983)

(agreeing with expert testimony after plaintiff refused to participate in expert discovery.); see

also Azkour v. Aria, 330 F. App’x 373, 376 (3d Cir. 2009) (stating in a matter where dismissal

was the appropriate Rule 37 sanction, “Appellees were prejudiced by Azkour’s delay and his

failure to comply with the Court's discovery and scheduling orders. Azkour’s refusal to respond

to any of Appellees’ discovery requests precluded them from investigating and meaningfully

responding to the allegations contained in the complaint”).

       Plaintiffs’ claims are based on alleged assistance it provided defendant White Sheep in

applying for a marijuana license using previous knowledge they acquired. Yet they refuse to

produce any current or former applications or drafts. When defendant White Sheep moved to

compel the production of applications and drafts, which Plaintiffs identified in the Complaint,

Plaintiffs revised their response to the discovery request to claim that plaintiff Laurel

Management does not have possession, custody, or control over the application. This

gamesmanship cannot stand. If Plaintiffs will not produce key evidence to support their claim


                                                  5
         Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 6 of 11




then they should be precluded from presenting evidence that they helped White Sheep to prepare

an application.

           C. Because Plaintiffs Have Failed to Provide the Key Evidence in Support of
              their Claims, this Court should Dismiss their Claims.

       Plaintiffs’ refusal to produce the key evidence to support their claim is a refusal to

prosecute their case, which warrants dismissal. The U.S. Supreme Court recognizes the “‘well-

acknowledged’ inherent power of a court to levy sanctions in response to abusive litigation

practices.” Roadway Exp., Inc. v. Piper, 447 U.S. 752, 765, (1980) (internal citations and

quotations omitted). Courts have discretion “to fashion an appropriate sanction for conduct

which abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44–45(1991). This

broad authority empowers a court to issue a variety of sanctions, including dismissal of the

lawsuit. Id. at 45.

       To determine whether dismissal of an action is an appropriate sanction, courts in the

Third Circuit apply the factors set forth in Poulis v. State Farm Fire & Casualty Co., namely:

                  (1) the extent of the party’s personal responsibility; (2) the prejudice to the
                  adversary caused by the failure to meet scheduling orders and respond to
                  discovery; (3) a history of dilatoriness; (4) whether the conduct of the
                  party or the attorney was willful or in bad faith; (5) the effectiveness of
                  sanctions other than dismissal, which entails an analysis of alternative
                  sanctions; and (6) the meritoriousness of the claim or defense.

747 F.2d 863, 868 (3d Cir. 1984) (emphasis removed). A court need not find that every Poulis

factor is satisfied to dismiss the plaintiff’s claims. Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d

Cir. 1992) (internal citations and quotations omitted) (“[N]ot all of the Poulis factors need be




                                                    6
          Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 7 of 11




satisfied in order to dismiss a complaint. Instead, the decision must be made in the context of the

district court’s extended contact with the litigant.”). 1

        Under Poulis, prejudice to the party seeking the discovery weighs in favor of dismissal.

See Smith ex rel. El Ali v. Altegra Credit Co., No. Civ. A. 02-CV-8221, 2004 WL

2399773, at *5 (E.D. Pa. Sept. 22, 2004) (internal citations and quotations omitted). Prejudice

exists where a failure to make discovery results in “the imposition of a burden that impedes [the

other] party’s ability to prepare effectively for trial . . . . Examples of prejudice include actions

that hinder a party’s ability to conduct discovery, develop the factual record, and reach a speedy

and fair resolution to the litigation.” Id.

        Consistent with these principles, courts in the Third Circuit have dismissed lawsuits

where plaintiffs failed to answer written discovery in violation of a court order compelling them

to do so. Prof’l Sec. Corp. v. Nat’l Royal Corp., No. CIV. A. 90-3951, 1991 WL 276072, at *3

(E.D. Pa. Dec. 20, 1991) (applying Poulis factors and dismissing counterclaim with prejudice

where “defendants failed utterly to answer the interrogatories, and they failed to answer the

interrogatories after given an order compelling them to do so.”); Bailey v. Corr. Med. Servs., No.

CIV 07-4557JBSKMW, 2010 WL 376662, at *2 (D.N.J. Jan. 26, 2010) (dismissing lawsuit

where plaintiff violated an order compelling discovery responses by failing to answer written

discovery or appear at deposition, reasoning that “Defendants are severely prejudiced because

they cannot proceed with their defense without deposing Plaintiff or receiving his answers to

interrogatories”); Pilot Air Freight Corp. v. Knight-Ridder, Inc., No. CIV.A. 93CV0057, 1993




1
    Although it is an extreme remedy, courts in this Circuit have dismissed cases where plaintiffs have failed to
    comply with court orders compelling discovery.

                                                         7
          Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 8 of 11




WL 418362, at *3 (E.D. Pa. Oct. 15, 1993) (dismissing lawsuit where Plaintiff failed to respond

to written discovery in violation of a court order and failed to appear at deposition).

        Plaintiffs’ refusal to produce the key evidence in this matter has hindered defendant

White Sheep’s ability to develop a factual record and proceed with its defense. As a result of

Plaintiffs’ failure to produce any applications, defendant White Sheep has been unable to prepare

its case and, consequently, any resolution of this litigation has been unjustly delayed.

        Defendant White Sheep moved to compel the production of the applications after

Plaintiffs failed to provide the applications, which this Court granted in its April Order. Between

the filing of the motion to compel and the April Order, Plaintiffs revised their discovery

responses to refuse outright to produce the applications, then Plaintiffs did not respond to the

motion to compel. When the Court granted the order compelling production of the application,

Plaintiffs and their counsel simply ignored the Order despite representing to defense counsel that

applications were forthcoming. Plaintiffs refusal to produce the key evidence in support of their

claims amounts to a refusal to prosecute their case, and dismissal of the Complaint is warranted. 2

            D. Because Plaintiffs and their Counsel Violated this Court’s April Order
               Compelling Discovery, this Court should Hold them Both in Contempt.

        The Court should also hold Plaintiffs and their counsel in civil contempt for violating its

April Order. Gagan v. Monroe, No. 2:87-CV-732, 2014 WL 5817560, at *8 (N.D. Ind. Nov. 10,

2014) (finding party in contempt for failing to comply with a court order directing it to respond

to written discovery). “Civil contempt is a means by which the Court may, if necessary, ensure

that its discovery orders are obeyed. It vindicates the District Court’s authority over a



2
    To the extent that this Court deems defendant White Sheep’s request for preclusion to amount to a dismissal of
    Plaintiffs’ claims ,the Poulis factors and this argument applies with equal force to the preclusion argument.

                                                        8
         Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 9 of 11




recalcitrant litigant.” Andrews v. Holloway, 256 F.R.D. 136, 140 (D.N.J. 2009) (internal

citations and quotations omitted). In the Third Circuit, the standard for contempt is as follows:

               A [movant] must prove three elements by clear and convincing evidence
               to establish that a party is liable for civil contempt: (1) that a valid order of
               the court existed; (2) that the [offending party] had knowledge of the
               order; and (3) that the [offending party] disobeyed the order.

Addie v. Kjaer, No. CIV. 2004-135, 2008 WL 4865968, at *4 (D.V.I. Nov. 7, 2008) (citing Roe

v. Operation Rescue, 54 F.3d 133, 137 (3d Cir. 1995)).

       Here, the April Order was a valid order. Having received, through their counsel, an ECF

notification of the April Order’s issuance, Plaintiffs were fully on notice of the April Order.

Still, Plaintiffs disobeyed the April Order by failing to respond to produce applications and drafts

by the date set forth in the April Order. Because Plaintiffs have violated the April Order, the

Court should hold Plaintiffs and their counsel in civil contempt.

           E. This Court should Order Plaintiffs to Pay the Attorneys’ Fees Defendant
              White Sheep has Incurred in its Efforts to Obtain Discovery Responses from
              Plaintiffs.

       Federal Rule of Civil Procedure 37(b)(2)(C) expressly permits the Court to assess

reasonable expenses, including attorneys’ fees, against a party who violated a court order.

Because Plaintiffs have violated this Court’s April Order, the Court should assess attorneys’ fees

against Plaintiffs, including all fees defendant White Sheep has incurred in trying to obtain

applications and drafts from Plaintiffs and the motion practice that was necessitated by Plaintiffs’

dilatory conduct.




                                                  9
           Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 10 of 11




              F. This Court Should Impose Additional Sanctions On Plaintiffs As The Court
                 Deems Just And Proper.

          As the Supreme Court recognized in Chambers, courts have broad powers to fashion

   sanctions for abuse of judicial process under their inherent powers. See Chambers v. NASCO,

   Inc., 501 U.S. 32, 44–45(1991). The Court should implement additional sanctions as it deems fit.

IV.   CONCLUSION

          As sanctions for Plaintiffs’ violation of this Court’s Order dated April 16, 2019, and for

  their ongoing failure to produce the applications, this Court should enter an order: (1) precluding

  Plaintiffs from presenting evidence that they assisted or in any way helped defendant White

  Sheep with an application, or in the alternative, dismissing their Complaint; (2) holding Plaintiffs

  and their Counsel in contempt; (3) directing Plaintiffs to pay defendant White Sheep’s fees

  associated with pursuing the applications, including motion practice; and (4) any additional

  sanction that the Court deems appropriate.

                                                STRADLEY RONON STEVENS & YOUNG LLP
                                                /s/ Elizabeth A. Kuschel
                                                David C. Franceski, Jr., Esquire
                                                Elizabeth A. Kuschel, Esquire
                                                Stradley Ronon Stevens & Young, LLP
                                                2005 Market Street Suite 2600
                                                Philadelphia, PA 19103
                                                Phone: (215) 564-8000
                                                Email: dfranceski@stradley.com
                                                          ekuschel@stradley.com




                                                   10
        Case 2:18-cv-01000-DSC Document 43 Filed 06/14/19 Page 11 of 11




                             CERTIFICATION OF GOOD FAITH


       Pursuant to Federal Rule of Civil Procedure 37(a)(1), I, Elizabeth A. Kuschel, hereby

certify that I have in good faith conferred with counsel for Plaintiffs regarding Plaintiffs’ failure

to produce applications, in an effort to obtain the discovery sought without court action.



Date: June 14, 2019                                       /s/ Elizabeth A. Kuschel
                                                          Elizabeth A. Kuschel
